Whitaker, Judge,
dissenting:
In this case it appears that the claim filed by the contractor was a claim founded on a right which it claimed it had under the contract. I do not think this is the sort of claim contemplated by the Lucas Act. This authorizes those departments who were authorized to modify contracts under the First War Powers Act to consider equitable claims of contractors for losses incurred in the performance of Government contracts. Section 3 of the Act provided that no claim should be considered unless a written request for “relief” had been filed with the department or agency on or before August 14, 1945. This contemplates, it seems to me, not the filing of a claim for an alleged right withheld but a claim for relief. A claim for relief is quite a different thing from a claim of a right, and section 3 expressly says that a claim for a loss “shall be limited to losses with respect to which a written request for relief was filed with such department or agency on or before August 14,1945.”
The claim this plaintiff filed was not a claim for relief, but was a claim of a right to which it said it was entitled under its contract.
I quite agree that the Lucas Act is broader than the First War Powers Act, but I do think that a prerequisite to any relief under the Lucas Act is the prior filing of a claim, between September 16,1940, and August 14,1945, for relief under the First War Powers Act. Because plaintiff in this case failed to file such a claim for relief, I do not think it is entitled to maintain an action under the Lucas Act.